Citation Nr: 1605113	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for right hip iliotibial (IT) band, secondary to a service-connected right knee injury.

2.  Entitlement to service connection for obesity, secondary to a service-connected right knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1980 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for a right hip IT band condition and obesity, secondary to her service connected right knee condition.  For the following reasons, the Board finds remands are warranted for both claims for further evidentiary development.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Secondary service connection may be granted where the evidence shows that a chronic disability has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).  The Board notes that 38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, has been amended recently.  See 71 Fed. Reg. 52, 744 (Sep. 7, 2007) (to be codified at 38 C.F.R. § 3.310(b).  The intended effect of the amendment is to conform VA regulations to the Allen decision. 

In determining entitlement to secondary service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

Right Hip IT Band

The Veteran believes that the changes in her service-connected right knee, to include a total arthroplasty, contribute to or causes the pain in her right hip and her right IT band.  The Board notes that the American Medical Association has now recognized obesity as a disease, rather than merely a condition.  

A review of the evidence reveals the following:

The Veteran first complained of pain in her right hip in the fall of 2010.  

In January 2011, the Veteran underwent a Compensation and Pension (C&P) examination for her right hip pain.  The Veteran informed the examiner her right hip pain began after her right knee arthroplasty and had become progressively worse.  The examiner determined the Veteran suffered from anterior femoral offset with probable cam-like deformity and femoracetabular impingement, which probably contributed to the Veteran's symptomatology.  The examiner also concluded the Veteran suffered from mild degenerative changes within the bilateral sacroiliac joints and was tender to the touch throughout her IT band. 

Finally, the examiner concluded the Veteran's right hip condition was not connected to her knee condition because the Veteran's x-rays demonstrated the same changes in both the right and left hips, and that she suffered from a possible cam-type deformity in both hips.  Because there was no significant difference between the right and left hips demonstrating that the Veteran favored one hip or knee, causing stress on the other hip or knee, the examiner determined the Veteran's right hip pain was not due to her knee condition. 

Following the examination, the Veteran continued to complain of pain in her right hip in April 2011, October 2011, August 2011, June 2011, May 2011, April 2012, July 2012, July 2012, and August 2012.

Specifically, in July 2012, the Veteran informed her treating physician that her right hip began hurting three months after her right knee arthroplasty.  Her pain was located along the lateral aspect of the knee next to the patella, and extended along the IT band up to her lateral hip.  The pain prevented her from riding a bicycle and caused her difficulties with knee flexion and extension.  The Veteran commented that she underwent gastric sleeve bypass surgery in April 2012, which caused her to lose weight.  Following the surgery, she possessed more energy, and she was able to become more active, but the increased activity increased the pain in her right hip.  Upon examination, the examiner determined the Veteran suffered from tightness in her right IT band. 

In October 2014, the Veteran underwent an additional right knee total knee revision with a full synovectomy.    

In January 2015, the Veteran again complained of right hip pain. 

The Board finds that the VA examination discussed above is inadequate, and therefore a remand is necessary in order to provide an addendum examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the conclusion in the VA opinion of record does not adequately explain its conclusion and is therefore insufficient to support a final judgment.

The January 2011 VA examiner's conclusion that x-rays demonstrating similarities in the right and left hip preclude the possibility of a relationship between the Veteran's right hip pain and her service-connected right knee condition was not sufficiently explained.  Additionally, the examiner did not proffer a full discussion of the tightness and tenderness the Veteran suffers from in her IT band, focusing, instead, on the possible cam-type deformity in her right and left hips.   

Moreover, since the date of the VA examination, the Veteran has undergone significant health changes: the Veteran underwent gastric bypass surgery, resulting in a 60 pound weight loss, and she underwent a second right knee surgery, yet the Veteran's treating notes from 2015 document that she still suffers from pain in her right hip.  

In light of the above, a new examination is necessary in order to determine the exact diagnosis of the Veteran's right hip pain, and whether or not that right hip pain is connected to the Veteran's right knee condition. 

Obesity 

The Veteran contends that her knee condition contributes to her obesity by preventing her from high energy and impactful exercising.   

A review of the evidence reveals that in April 2010, the Veteran's treating physician documented that the Veteran had been gaining weight and was unable to exercise due to her knee injury.  Throughout the Veteran's period of appeal, her doctors documented that her pain prevented her from exercising, and she remained obese.  In April 2012, the Veteran underwent gastric bypass surgery and lost 60 pounds.  Nonetheless, the Veteran's medical treatment notes throughout 2015 document that the Veteran still participated in weight management classes and that her injuries still impaired her exercise abilities.  

To date, the Veteran has not been provided with a C&P examination.  Given the available evidence of record, a VA examination is necessary to determine whether the Veteran's obesity is secondarily connected to her right knee condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature of the etiology of the Veteran's pain in her right hip and IT band.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the right hip condition is caused by or aggravated by her right knee condition. 

In making this determination, the examiner should consider the Veteran's statements that her right hip pain commenced three months after her right knee arthroplasty. 

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's obesity. 

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's obesity is caused by, aggravated or contributed to by her right knee condition. 

In making this determination, the examiner should consider the Veteran's statements that her obesity was caused, in part, by her inability to actively and energetically exercise due to the pain and stiffness in her right knee. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




